An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SuPREME Coun‘r
oF
NEvADA

CLERK’S OF|`DEFI

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MALCOLM GRAY,

 

No. 62711
Appellant,  
DWIGHT NEVEN,
Respondent. MAY l ll 2013

N

      
 

|E t< LlrifJr`:'l\/\A
l:§/Er .

  

ORDER DISMISSING APPEAL ev

On March 22, 2013, this court entered an order denying
appellant’s motion to proceed in forma pauperis without prejudice.
Further, the order directed appellant to renew his request for leave to
proceed in forma pauperis in the district court. Appellant was also
cautioned thatihis failure to either properly seek leave in the district court
or pay the filing fee within 30 days would result in the dismissal of this
appeal. To date, appellant has not paid the filing fee or responded to this

court’s order. Accordingly, cause appearing, this appeal is dismissed.

It is so ORDERED. '

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY/:§WML'|  §M§[§|.ll¢i

cc: Hon. Jerry A. Wiese, District Judge

. Malcolm Gray
Attorney General/Carson City
Eighth District Court Clerk